37 So.3d 979 (2010)
William L. NORTON, II, Appellant,
v.
STATE, DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT PROGRAM, o/b/o, Cynthia D. MOLL, Appellee.
No. 1D10-1342.
District Court of Appeal of Florida, First District.
June 25, 2010.
William L. Norton, II, pro se, Appellant.
Bill McCollum, Attorney General, and Toni C. Bernstein, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having determined that the appellant's notice of appeal failed to timely invoke the Court's jurisdiction, the appeal is hereby dismissed. See Miami-Dade County v. Peart, 843 So.2d 363 (Fla. 3d DCA 2003). Any remedy the appellant may have lies with the lower tribunal. C.f. W.T. Holding, Inc. v. AHCA, 682 So.2d 1224 (Fla. 4th DCA 1996).
WEBSTER, WETHERELL, and MARSTILLER, JJ., concur.